ORDER

PER CURIAM.
Movant appeals convictions and sentences on charges of burglary and stealing and denial of his Rule 29.15 motion for post conviction relief without an evidentiary hearing. We affirm. The findings and conclusions of the motion court are not clearly erroneous. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgments pursuant to Rule 30.25(b) and Rule 84.16(b).